Citation Nr: 1451674	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  11-25 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1967 to August 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.   

The Veteran testified before the undersigned in September 2013.  A transcript of that hearing has been associated with the claims file.   


FINDING OF FACT

The Veteran's bilateral hearing loss and tinnitus are as likely as not related to his active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).
 
2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran asserts that he has bilateral hearing loss and tinnitus as due to active service hazardous noise exposure.  In addition to serving as a mechanic he asserts that he was exposed to near-constant shelling by heavy artillery when stationed at two fire support bases and with an artillery unit.  The Board finds the Veteran's account credible and consistent with the circumstances of his service, and concedes in-service hazardous noise exposure.   38 U.S.C.A. § 1154(a).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

All of the Veteran's service treatment records (STRs) and service personnel records (SPRs), except for his July 1967 entrance examination, have been lost and a formal finding of unavailability was issued in September 2009.  When a Veteran's service records are lost or destroyed, the VA has a heightened duty to assist in the development of a claim.  Washington v. Nicholson, 19 Vet. App. 362 (2005); 38 C.F.R. § 3.159(c) (2014).

On a VA audiology examination in January 2009, the examiner diagnosed the Veteran with tinnitus and bilateral sensorineural hearing loss for VA purposes (see 38 C.F.R. § 3.385).  However, the examiner opined that it was less likely as not that the Veteran's current hearing loss and tinnitus were related to his service.  Reference was made to presence of some pre-existing hearing loss, the lack of STRs to document the state of the Veteran's hearing in active service, and that the Veteran did not report hearing problems until about 27 years after service.  He also indicated that Veteran's three months of in-service noise exposure had less impact on his hearing than the 30-plus years of post-service hazardous noise to which the Veteran was exposed as a machinist, mechanic, and millwright. 

In his hearing testimony and several lay statements, the Veteran related that he was exposed to the noise resulting from heavy shelling for a period of eight months while he was in Vietnam; that his hearing problems and tinnitus started while he was in active service; and that he miscalculated the date when his hearing loss actually began when asked by the VA examiner to provide a specific date.  A September 2009 "buddy statement" in evidence related that a fellow soldier noticed the Veteran's hearing problems while they were both in active service.  The Veteran has also reported that he wore hearing protection when exposed to occupational noise in his civilian life.  The Board finds no reason to doubt his credibility. 

The Board may assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Veteran underwent one VA examination.  The VA examiner opined that while the Veteran had bilateral hearing loss and tinnitus, it was less likely than not that the disabilities were incurred in or caused by active service.  The Board finds that the VA examiner's opinion regarding the Veteran's diagnosis has low probative value, as it does not adequately account for the Veteran's reported lay accounts of the onset of his symptoms and for his reports of continuity of symptomology.  In addition, the examiner was unable to consider the Veteran's entire in-service medical record in order to fully ascertain the state of the Veteran's hearing in active service, as those records are unavailable.  Such is important because the examiner seemed to base some of his negative conclusion on the finding that the Veteran had a pre-existing hearing disorder.  However, a review of this evidence is insufficient to establish a preexisting hearing loss disability.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a).  Lastly, the examiner did opine that the Veteran's bilateral hearing loss and tinnitus were due to hazardous noise exposure, but thought that they were due to post-service occupational noise exposure, despite the fact that the Veteran acknowledged wearing hearing protection in his civilian jobs.  As such, the Board finds that the examiner's opinion is less persuasive.

Thus, in consideration of the medical and lay evidence of record, the Board finds that the question of whether the Veteran has bilateral hearing loss and tinnitus that are related to his active service is at least in relative equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).

The Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


